Fourth Court of Appeals
                               San Antonio, Texas
                                     January 11, 2019

                                   No. 04-18-00693-CR

                                 Badesire BAHINDWA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR5024
                      The Honorable Mark Luitjen, Judge Presiding


                                     ORDER
      On December 17, 2018, appellant’s court-appointed attorney filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), and a motion for extension
of time to file the Anders brief requesting an extension of eleven days. The motion
is GRANTED, and the Anders brief is deemed timely filed.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court